FaiRCHIld, J.
In the court below this case was tried, and here on appeal was argued, together with the case of Liberty (A. J.) v. Liberty (Urban), ante, p. 136, 276 N. W. 121. Judgment was for Warner and Haddow in the amount of $259.47, the value of their services and their expenses and disbursements in the county court action, and $56.55, costs and disbursements in the present action; for plaintiff in the sum of $186.73. It had been determined in the county court action that the garnishee defendant was indebted to Paul Liberty, principal defendant, in the amount of $502.75. Except for the name of the principal defendant in each case and the amounts involved, the issues and facts are identical. The decision in the companion case must therefore control this one.

By the Court.

Upon the garnishee’s appeal, judgment reversed in part; upon appeal of plaintiff, judgment modified by adding $56.55 to the amount allowed plaintiff, and, as modified, affirmed.